             Case 3:20-cr-02357-CAB Document 28 Filed 08/21/20 PageID.46 Page 1 of 2
                                                                                                                    {:;     :~   f•

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                ~       ~    k."'
                                                                                                                1-~--·•·



                                         UNITED STATES DISTRICT COUK                                                    AUG           21 ?:J20               \
                                                                                                                                                         ..I
                                            SOUTHERN DISTRICT OF CALIFORNIA                           i       CLE1,1,      u,: .,1,",      , 'i)<i',
                                                                                                          SOUTHER~~ cm--1 n11e:;            :?J.-,)Hrs.1ir
                                                                                                                                                 1
                                                                                                                                                     •




              UNITED STATES OF AMERICA                               JUDGMENT IN A CRJN!XNU. CASE--·- ~- --~..,.'..'...:._J
                                    V.                               (For Offenses Committed On or After November I, 1987)                               ,


                   LEO LOPEZ-YOUNG (I)                                  Case Number:         20CR2357-CAB

                                                                     ANDREW K. NIETOR
                                                                     Defendant's Attorney
USM Number                          60395298

• -
THE DEFENDANT:
IZl    pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

 D  was found guilty on count( s)
    after a olea ofnot guiltv.
Accordingly, the defendaut is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Count
Title & Section                          Nature of Offense                                                                            Nnmber(s}
18:75l(a), 4082(a)                       ESCAPE FROM FEDERAL CUSTODY (FELONY)                                                             1




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count( s)

 D     Count(s)                                                 is         dismissed on the motion of the United States.

       Assessment: $100.00 - WAIVED
 IZl

 D     JVT A Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl No fine                    D Forfeiture pursuant to order filed                                                    , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                      HON. Cathy Ann Bencivengo
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-02357-CAB Document 28 Filed 08/21/20 PageID.47 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LEO LOPEZ-YOUNG ( 1)                                                     Judgment -Page 2 of 2
CASE NUMBER:              20CR23 57-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (36 DAYS) TO RUN CONCURRENT TO ANY REMAINING TIME TO BE SERVED IN CASE
 NO. 17CR0572-CAB




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




  D    The defendant is remanded to the custody of the United States Marshal.

 •D    The defendant must surrender to the United States Marshal for this district:
        D    at _________ A.M. ·                               on __________________
        D    as notified by the United States fy[arshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
  D
       Prisons:
        □    on or before
        □    as notified by the United States Marshal.
       ·□     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on   ------------- to ----------------
  at --�--------- , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL


                                      By                    DEPUTY UNITED STATES MARSHAL
 II

                                                                                                        20CR2357-CAB
